UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7326



VINCENT REID,

                                               Petitioner - Appellant,

          versus


R. T. ODELL,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-342-3-4MU)


Submitted:     January 22, 2002             Decided:   February 5, 2002


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Reid, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Vincent Reid appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the   district   court.   See   Reid   v.   Odell,   No.   CA-99-342-3-4MU

(W.D.N.C. May 8, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 DISMISSED




                                   2